Citation Nr: 0502533	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-32 370	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc/joint disease of the lumbar spine from 
November 20, 2000 to September 23, 2002.  

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the lumbar spine associated with 
degenerative disc/joint disease from September 23, 2002 to 
January 29, 2003.

3.  Entitlement to a rating in excess of 40 percent for 
limitation of motion of the lumbar spine associated with 
degenerative disc/joint disease, effective from January 30, 
2003.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, associated with 
degenerative disc/joint disease of the lumbar spine from 
September 23, 2002.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active verified military service from May 
1954 to July 1957, February 1966 to February 1969, and from 
May 1973 to May 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the RO which granted service connection 
for degenerative disc/joint disease of the lumbar spine, 
assigning a 10 percent rating, effective November 20, 2000.  
The veteran appealed for a higher rating.  In an August 2003 
rating decision, the RO assigned a 20 percent rating for 
degenerative disc/joint disease of the lumbar spine from 
November 20, 2000 to September 23, 2002.  Effective from 
September 23, 2002, the RO assigned separate 10 percent 
ratings for limitation of motion associated with degenerative 
disc/joint disease of the lumbar spine and for peripheral 
neuropathy, right lower extremity, associated with 
degenerative disc/joint disease, lumbar spine.  In April 
2004, the RO assigned a 40 percent rating for limitation of 
motion associated with degenerative disc/joint disease of the 
lumbar spine, effective from January 30, 2003.  

The claim for a rating in excess of 10 percent for peripheral 
neuropathy, right lower extremity, associated with 
degenerative disc/joint disease of the lumbar spine, 
effective from September 23, 2002 will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Degenerative disc/joint disease of the lumbar spine is 
productive of severe functional impairment.  


CONCLUSIONS OF LAW

1.  Prior to January 30, 2003, degenerative disc/joint 
disease of the lumbar spine was 40 percent disabling.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

2.  Currently, limitation of motion of the lumbar spine 
associated with degenerative disc/joint disease is no more 
than 40 percent disabling.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 2001 rating decision, an August 
2003 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in March 2004 and April 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claim for a higher rating for the 
service-connected low back disorder.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in November 2000 and February 2004 letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in November 
2000 complied with the specific requirements of Quartuccio 
and Pelegrini (identifying evidence to substantiate the 
claims, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Moreover, VA has satisfied its duty to assist the claimant.  
In this regard, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, and VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  

As VA has satisfied the notice and assistance provisions 
found in the VCAA, an adjudication of the appeal at this 
juncture is proper.  Certainly, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In November 2000, the veteran filed a claim of service 
connection for a low back disability.  His service medical 
records show that he began to complain of low back pain in 
1985.  An undated EMG report shows that the veteran had a L5 
nerve root compression.  In 1987 he was diagnosed as having 
herniated nucleus populsus at the L4/5 level.  Following this 
diagnosis, he underwent surgery.

During a November 2001 VA examination, the veteran reported 
that after back surgery his pain improved, but never went 
completely away.  He reported that the numbness in his right 
leg improved substantially, but that his right great toe 
remained numb.  At that time, he complained of having daily 
pain.  He stated that his pain flared with activities such as 
lifting, prolonged sitting or heavy labor such as chopping 
wood.  He denied any treatment.  He stated that he took no 
pain medication or anti-inflammatories.  He reported that he 
was able to do most of his activities of daily living and 
other desired activities.  He stated that he simply endured 
the pain.  The examiner reported that the veteran was retired 
and therefore, his back did not interfere with any 
occupational needs.

Physical examination revealed that the veteran appeared well 
and in no distress.  He moved about the examination room 
without difficulty.  An inspection of his back showed no 
significant scoliosis.  His paraspinous muscles were normal 
and nontender to palpation.  He had some tenderness in the 
right low back, but it was not exacerbated by palpation.  His 
deep tendon reflexes were normal and symmetrical at the knees 
and ankles bilaterally.  His strength was 5/5 in dorsiflexion 
and plantar flexion.  He was able to rise from a deep-knee 
squat unassisted.  His muscle tone and bulk were normal in 
the lower extremities.  His sensation was intact to pinprick, 
light touch and temperature throughout both lower extremities 
except for the right great toe, which seemed to have a 
decreased sensation to pinprick when compared to the left 
side.  Straight leg raise test was negative bilaterally, and 
was limited only by hamstring tightness.  His lumbar range of 
motion was within normal limits to both flexion and 
extension.

The examiner reported that the veteran's low back condition 
seemed to be minimally disabling at most.  She noted that the 
veteran was not currently on any pain medication or treatment 
for his low back.

VA again examined the veteran in January 2003.  At this time, 
he complained of progressive pain in the lower back, 
radiating across the lower back, but not radiating into 
either extremity or buttocks.  The pain was of a constant 
nature and was aggravated by activities.  The veteran stated 
that he could not lift anything heavy.  He stated that he 
could not bend, twist, or squat.  He was limited in the 
amount of house and yard work he could do.  When walking he 
felt unsteady, particularly in his right leg, which he 
considered to be weaker than the left leg.  He reported 
having numbness in the right great toe.  He did not describe 
any problems with foot drop per se, but did feel, that his 
right leg in general was weaker than the left leg.  He denied 
any complaints of change in bowel or bladder function.  He 
did not report any impairment in the activities of daily 
living.  He reported he did not use any medication for his 
back.  He was not involved in any physical therapy or 
chiropractic treatment.  He did not use a crutch, brace, or 
cane.  Previous x-rays showed significant degenerative 
change, especially at the L4/5 disc level in the lumbar 
spine.   

Physical examination showed that the veteran was in no acute 
distress.  He was, however, uncomfortable rising from a 
seated position.  His gait was normal.  No significant limp 
was perceived.  He had normal arm swing, and he did not 
appear to be in pain as he walked.  There was no evidence of 
focal weakness in the right lower extremity compared to the 
left lower extremity.  There was no evidence of any muscular 
atrophy or fasciculation.  He did have diminished cotton 
touch over the right great toe and diminished pinprick over 
the right lower leg along the medial aspect, over the dorsum 
of the right foot, on the plantar aspect of the right foot, 
and in the right great toe.  He was unable to squat without 
significant discomfort in his back.  Forward flexion was from 
0 to 45 degrees, but most of that occurred with flexion at 
the hips.  Extension was essentially 0 degrees and with 
discomfort.  He was also uncomfortable with forward flexion.   
Lateral bending was essentially 0 degrees.  Rotation was 
minimal.  He had discomfort with attempts at lateral bending 
and with rotation.  The examiner stated that it looked like 
the veteran's lumbar lordosis was reduced.  There was very 
little movement of the lumbar spine on range of motion 
studies.  

The examiner reported that he had significant degenerative 
disease on x-ray, particularly at the L4/5 disc space.  The 
examiner also reported that the veteran had evidence of some 
neurological deficit in the right lower extremity and at 
least a perception of weakness in the right lower leg, which 
have not caused any falling but have limited his day to day 
activities.

VA examination in February 2004 revealed that the veteran 
complained of back pain and right great toe numbness.  In 
terms of the peripheral nerve condition, the veteran reported 
that the area of numbness was constant.  He reported that he 
had not had any treatment for this numbness.  He complained 
of right foot drop before and after surgery.  He denied using 
any posterior brace for his foot drop.  He reported that his 
right foot did not interfere with his daily activities.  

Physical examination revealed that the veteran was not in any 
acute distress.  The veteran had no sensation to light touch 
or pinprick in his right great toe, and extending slightly up 
onto the dorsal area of his foot.  The sensation on the 
medial and lateral sides of the foot and up the leg was 
normal on the right.  Sensation to light touch and pinprick 
on the left foot was normal.  He had slightly decreased 
vibration sense on both feet.  In terms of strength, he had 
5/5 dorsiflexion and plantar flexion bilaterally.  He had 
full range of motion at the ankle.

Range of motion studies of the thoracolumbar spine revealed 
forward flexion to 30 degrees out of 90 degrees; extension 
was to 15 degrees out of 30 degrees; left lateral flexion was 
to 25 degrees out of 35 degrees; right lateral flexion was to 
20 degrees out of 30 degrees; left lateral rotation was to 25 
degrees out of 45 degrees; and right lateral rotation was 20 
out of 45 degrees.  All of these activities were limited by 
pain.  There was no detectable spasm or weakness on palpation 
of the low back.  His gait was slow, but normal.  He was able 
to walk across the exam room on his heels and toes.  Strength 
was 5/5 in the left leg, hip flexors, quads, hamstrings, 
gastrocnemius and tibialis anterior muscles.  On the right, 
he was 4+/5 on hip flexors and quads, but 5/5 on hamstrings, 
gastrocnemius, and tibialis anterior muscles.  Reflexes were 
2+ at the patella bilaterally.  They were 2+ at the ankles 
bilaterally.  Toes were down going bilaterally.  The veteran 
complained of increased pain in the back with right straight 
leg raise.

The examiner's impression was that the veteran continued to 
have pain and limitation of activity from his degenerative 
disc and joint disease of the back.  He also had residual 
right great toe numbness likely related to his lumbar spine 
disease at the L4-5 level.

In May 2004, the veteran testified at a Travel Board hearing 
that his back disability was more disabling than reflected in 
the assigned ratings.  The veteran argued that his back 
disability should have been assigned a 40 percent rating from 
the date he filed his claim.  He argues that his back was 
just as bad then, as it was at the time of the assigned 40 
percent rating (January 30, 2003).  The veteran stated that 
he had pain in the low back and in the right leg.  He also 
stated that he had numbness in the right toe that went across 
the top of his foot and sometimes in the muscular part of his 
leg.  He reported that he could not use his snow blower.  He 
denied being on any medication or of using a back brace.  

A VA examination report dated in September 2004 shows that 
the veteran reported a history of developing a right foot 
drop with the onset of his back problems while in service.  
He also stated that he had persistent numbness in the right 
great toe.  He complained of an inability to plantar flex or 
dorsiflex his right foot.  He reported having an associated 
generalized weak feeling of the right lower leg below the 
knee.  He reported that he really could not walk or hike for 
any distance, especially if he was walking on uneven ground.  
He used to enjoy sporting activities and hiking before the 
onset of his back problems, but stated he now had to avoid 
those activities.  He avoided standing for any prolonged 
time, but he really could not estimate how long it took 
before his leg gave him trouble.  He reported having trouble 
with his balance at times, but stated that he had not 
suffered any falls.  He reported that his right leg felt 
definitely weaker than the left.  He denied using a brace, 
crutch, or cane.  He did not take medication for the foot 
drop.  

Physical examination revealed that his gait was affected to 
some degree by a right foot drop.  His right calf measures 42 
cm. in greatest diameter.  His left calf measures 42 cm. in 
greatest diameter.  There was no atrophy in the muscles of 
the right lower leg or foot.  He was unable to actively 
dorsiflex his right foot above 0 degrees.  Plantar flexion 
actively was from 0 to 25 degrees.  Passive dorsiflexion of 
the right ankle was 0 degrees.  He was very tight in the 
Achilles tendon.  Plantar flexion passively was 0 to 40 
degrees.  Repetitive motion, which was very minimal, resulted 
in no significant change in his ability to move the ankle.  
The ankle, however, was very weak and there was essentially 
no motion against any resistance.  There was no pain evident 
on range of motion examination.

When standing, he was unable to raise his toe off the floor, 
stand back on the heel of the right foot, or to stand up on 
the toes of the right foot.  Ankle jerk was 2+ bilaterally.  
Knee jerk 2+ bilaterally.  There was decreased pinprick and 
cotton touch in the right lower leg below the knee compared 
to the left lower leg.  The impression was that the veteran 
showed evidence of right foot drop with weakness, as well as 
diminished sensation in the right lower leg and foot.  There 
was evidence of tendon contraction associated with this loss 
of motion.  It is reasonable to believe that this foot drop 
is secondary to his lower back condition.

III.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating was assigned when there was characteristic 
pain on motion.  A 20 percent rating was assigned when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.  

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height;

A 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the 
entire spine.

Normal forward flexion of the thoracolumbar spine is 0 
to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees and left and 
right lateral rotation are 0 to 30 degrees.  The normal 
combined range of motion for the thoracolumbar spine is 
240 degrees.  

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

III.  Analysis

The Board notes that this is an initial rating case, and the 
RO has given consideration to" staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet.App. 119 (1999).  The Board will determine whether 
higher ratings are warranted for any staged period of time.  
The Board concludes that the disability has not significantly 
changed and that a uniform evaluation is warranted.


Clearly, the Board is presented with differing examination 
reports.  However, the Board is unconvinced that the 
veteran's disability magically changed on the day of the 
different examinations.  Rather, the November 2001 report was 
inadequate for rating purposes.  The veteran described his 
functional impairment, but the examiner failed to enter 
adequate findings so that the Board could determine the 
veteran's remaining functional use.  Further, there were no 
findings regarding range of motion in terms of degrees and a 
complete failure to report rotation and lateral flexion.  
Instead of reporting flexion and extension in degrees, the 
examiner reported her interpretation of normal.  The Board 
finds that the report is of little probative value.

Following the inadequate examination of 2001, two far more 
detailed examinations were conducted in 2003 and 2004.  
Furthermore, the Board finds little difference in the 
objective findings.  The 2003 report established that here 
was essentially no functional extension, rotation or lateral 
bending due to pain.  Although flexion was reported as from 0 
to 45 degrees, the examiner clarified that such motion was at 
the hips instead of the lumbo-sacral spine.  Clearly, the 
examiner established that the veteran's functional 
restriction of the lumbar spine was greater than 45 degrees 
of flexion.  Subsequently, the 2004 examination adequately 
determined that the functional impairment was closer to 30 
degrees of flexion.

The Code of regulations establishes that different examiners, 
at different times, will not describe the same disability in 
the same language.  38 C.F.R. § 4.2.  The Board has 
considered the veteran's testimony, his notice of 
disagreement and the examination reports.  The Board is 
unconvinced that the disability has significantly changed.  
Rather, the examiners have had varying degrees of skills.  
Overall the functional impairment is severe and a uniform 40 
percent evaluation is warranted.


ORDER

Prior to January 30, 2003 a 40 percent for degenerative 
disc/joint disease of the lumbar spine is granted.  

An evaluation in excess of 40 percent rating for degenerative 
joint/disc disease is denied.


REMAND

The veteran is currently assigned a 10 percent rating for 
peripheral neuropathy, right lower extremity, associated with 
degenerative disc/joint disease of the lumbar spine, 
effective from September 23, 2002.  He, in essence, argues 
that his neurological impairment is more disabling than 
reflected in the assigned rating.  A review of the record 
reveals that the veteran currently has disc disease of the 
lumbar spine.  VA examination reports show subject 
neurological complaints such as decreased sensation.  In 
January 2003, the veteran complained of having a right foot 
drop.  The examiner, however, did not confirm a finding that 
the veteran had a right foot drop.  Objective physical 
findings revealed no evidence of focal weakness in the right 
lower extremity.  Notwithstanding such finding, the examiner 
stated that the veteran had some evidence of neurological 
deficit in the right lower extremity.  The examiner, however, 
did not specifically identify the nature and severity of the 
neurological deficit.

When examined in February 2004, the veteran again complained 
of having a right foot drop due to his service-connected back 
disability.  Physical examination revealed strength of 5/5 
dorsiflexion and plantar flexion bilaterally.  He also had a 
full range of motion of the ankle.  He was also noted to have 
strength of 5/5 of the hamstrings, gastrocnemius, and 
tibialis anterior muscles.  In September 2004, the veteran 
underwent a VA examination in which the examiner found that 
he had a right foot drop which he suggested was related to 
his low back disability.  Physical examination revealed that 
the veteran had problems with dorsiflexion and plantar 
flexion of the right ankle.

The Board observes that the evidence is not consistent as it 
pertains to the veteran's neurological findings.  While the 
evidence indicates neurological impairment due to his 
service-connected back disorder, the evidence does not 
clearly identify or address the severity of such neurological 
impairment.  Therefore, the veteran should be scheduled for a 
VA examination to determine the current severity of all 
neurological impairment due to the service-connected low back 
disability.  In view of the foregoing, the claim is REMANDED 
for the following:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine the current 
severity of his service-connected low 
back disability.  Send the claims folder 
to the examiner for review.  The examiner 
should be informed that all indicated 
tests, including if necessary nerve 
conduction, and EMG studies, should be 
performed and all findings must be 
reported in detail.  The examiner should 
address the following:

a.  List all manifestations of the 
veteran's low back disability.  
Specifically, all neurologic signs and 
symptoms which are due to his service-
connected back disability should be 
reported.  The examiner should then state 
whether each neurological sign and/or 
symptom found are constant or near 
constant?  The severity of each 
neurological sign and symptom should also 
be reported.  It is requested that the 
examination report adequately detail any 
neurological manifestations in the lower 
extremities.

2.  After the foregoing, the RO should 
review the veteran's claim for a rating 
in excess of 10 percent for peripheral 
neuropathy associated with degenerative 
disc/joint disease of the lumbar spine.  
If the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need not take any action until he is notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


